OPINION — AG — WHERE QUALIFIED PERSONS AT AN ANNUAL SCHOOL DISTRICT MEETING VOTE NOT TO DISPENSE WITH SCHOOL FOR THE ENSUING YEAR, SCHOOL MAY BE DISPENSED WITH FOR THE ENSUING YEAR BY A LATER FILING, BEFORE JUNE 30, OF A PETITION SIGNED BY 60% OF THE SCHOOL DISTRICT ELECTORS HAVING CHILDREN ELIGIBLE TO ATTEND SCHOOL IN THE GRADES OFFERED IN THE SCHOOL DISTRICT. (STUDENT TRANSFERRED, VOTERS, SCHOOL DISTRICT) CITE: 70 O.S. 8-4 [70-8-4], 70 O.S. 8-6 [70-8-6], OPINION NO. APRIL 19, 1950 — SUPT. OF EDUCATION (J. H. JOHNSON) (CLOSE SCHOOL)